

116 S3377 ES: Antitrust Criminal Penalty Enhancement and Reform Permanent Extension Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3377IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 to repeal the sunset provision.1.Short titleThis Act may be cited as the Antitrust Criminal Penalty Enhancement and Reform Permanent Extension Act.2.Findings; purpose(a)FindingsCongress finds the following:(1)Conspiracies among competitors to fix prices, rig bids, and allocate markets are categorically and irredeemably anticompetitive and contravene the competition policy of the United States.(2)Cooperation incentives are important to the efforts of the Antitrust Division of the Department of Justice to prosecute and deter the offenses described in paragraph (1).(b)PurposeThe purpose of this Act, and the amendments made by this Act, is to strengthen public and private antitrust enforcement by providing incentives for antitrust violators to cooperate fully with government prosecutors and private litigants through the repeal of the sunset provision of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note). 3.Repeal of sunset provision(a)In generalSection 211 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note) is repealed.(b)Technical and conforming amendmentsSection 212 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note) is amended—(1)by striking paragraph (6); and(2)by redesignating paragraph (7) as paragraph (6).Passed the Senate June 25, 2020.Secretary